Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 31, 2017

                                      No. 04-17-00391-CR

                                 Richard Luis AMEZQUITA,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR0622
                         Honorable Mary D. Roman, Judge Presiding


                                         ORDER
    The court reporter’s request for an extension of time to file the reporter’s record is
GRANTED. The reporter’s record is due on August 24, 2017.



                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2017.




                                                     ___________________________________
                                                     Luz Estrada
                                                     Chief Deputy Clerk